Citation Nr: 1018105	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-20 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to December 
1971, with service in the Republic of Vietnam from August 
1970 to August 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current case.  The hearing was scheduled and 
subsequently held in May 2007 before the undersigned Veterans 
Law Judge (VLJ).  The Veteran testified at the hearing, and 
the hearing transcript is of record.

The Veteran's claims were previously before the Board in 
December 2007.  One of the issues on appeal at that time was 
whether the Veteran submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for PTSD.  The Board found that he had, and 
remanded the issues of (1) entitlement to service connection 
for PTSD and (2) entitlement to service connection for a 
sleep disorder for additional evidentiary development.  
Unfortunately, another remand is required for the reasons 
discussed below.  

In a February 2007 statement, the Veteran indicated that he 
also sought an increased rating for diabetes mellitus as well 
as service connection for hypertension, hepatitis, and an eye 
condition.  The Board referred these issues to the Agency of 
Original Jurisdiction (AOJ) at the time of the December 2007 
remand order, but no action was taken.  Therefore, the Board 
again refers these issues to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that his currently diagnosed PTSD is 
related to his period of active service in support of combat 
operations in the Republic of Vietnam.  In particular, the 
Veteran alleges that his currently diagnosed psychiatric 
disorder is related to, among other things, an incident in 
October or November 1970 he was on guard duty at Hill Baston 
or Boston in the Ashau Valley (Highway One).  According to 
the Veteran's May 2007 hearing testimony, the North 
Vietnamese Army attacked another hill one mile or one and 
one-half miles from his position.  A power outage at the 
Veteran's position ensued, and his unit subsequently engaged 
in a supporting "fire mission."  The Veteran further 
testified that he shot 3,000 rounds of ammunition that night, 
and acknowledged that "we could've been getting overrun at 
that special time."

Service treatment records (STRs) are negative for a diagnosis 
of or treatment for any psychiatric abnormalities in service 
or within one year after discharge from service.

Service personnel records (SPRs) associated with the claims 
file indicated that the Veteran had service in the Republic 
of Vietnam from August 1970 to August 1971.  His military 
occupational specialty (MOS) was listed as "13A10," or 
cannoneer.  A notation on the Veteran's SPRs also revealed 
that he stationed with the following units during the 
timeframe in question:

29 Aug 70 - BTRY C 3d BN 13th ARTY 25 
INF DIV UASRPAC

17 Nov 70 - SVC 2d BN, 11th ARTY (AMBL) 
UDARPAC

17 Nov 70 - SVC BTRY 2BN, 11ARTY 101 ABN 
DIV

The Veteran was also awarded the National Defense Service 
Medal, Vietnam Service Medal, Parachute Badge, and Expert 
Marksman Badge (M-16).  

Correspondence associated with the claims file from the 
United States Army and Joint Services Records Research Center 
(JSRRC) indicated that the 25th Infantry Division was not 
stationed near the Ashau Valley in November 1970.  However, 
there is no indication that the JSRRC located or attempted to 
locate information pertaining to the 101st Airborne Division, 
to which the Veteran was assigned in November 1970.  
Accordingly, the RO should contact the JSRRC to attempt to 
verify the Veteran's in-service stressors as well as obtain 
any unit histories, especially those from the 101st Airborne 
Division, during October and November 1970.

The Board's December 2007 remand order also requested that 
the RO obtain VA treatment records pertaining to the Veteran 
from a facility in Jamaica Plain, Massachusetts dated 1971 or 
1972.  The most recent request for this information was made 
in August 2008, but there is no indication in the record 
whether these treatment records were obtained or unavailable.  
As such, the RO should again request these records and if no 
such records exist, information to that effect should be 
included in the claims file.  
    
VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, the Veteran should be afforded a VA psychiatric 
examination to ascertain the nature and etiology of any of 
the Veteran's psychiatric disorders and their relationship to 
service, if any.  See also, Clemons v. Shinseki, 23 Vet. App. 
1, 5-6 (2009) (finding that a claim for PTSD cannot be a 
claim limited only to that diagnosis, but must be considered 
a claim for any mental disability that may reasonably be 
encompassed by several factors including: the claimant's 
description of the claim, the symptoms the claimant 
describes, and the information the claimant submits or that 
the Secretary obtains in support of the claim).  

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); see also, Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should 
request all pertinent VA medical records pertaining to the 
Veteran that are dated from August 20, 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder 
pertinent VA treatment records pertaining 
to the Veteran dating from August 20, 
2008.

The RO should also attempt to obtain 
pertinent VA treatment records dated 1971 
or 1972 pertaining to the Veteran from a 
facility in Jamaica Plain, Massachusetts.  
If no such records exist, information to 
that effect should be included in the 
claims file.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  If the records cannot be 
obtained, the Veteran must be notified in 
accordance with the provisions of 
38 C.F.R. § 3.159(e).
 
2.  The RO should ask the United States 
Army and Joint Services Records Research 
Center (JSRRC) to provide any information, 
including copies of any unit histories, 
for the SVC, 2ndBN, 11 ARTY, 101st Airborne 
Division during November 1970 that might 
corroborate the Veteran's alleged in-
service stressor described above.  Unit 
histories for October to November 16 of 
1970 for BTRY C, 3rd BN, 13th ARTY, 25th INF 
DIV should also be requested.  If 
indicated by the JSRRC, the RO should 
contact the National Personnel Records 
Center (NPRC) and/or the National Archives 
and Records Administration (NARA).  

3.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for a psychiatric examination.  The 
examiner is asked to ascertain the nature 
of all psychiatric disabilities and proper 
diagnoses thereof, to include PTSD, as set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  The claims folder and a copy of 
this remand must be made available to the 
examiner.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

The examiner is asked to express an 
opinion as to whether the Veteran has PTSD 
related to a corroborated in-service 
stressor.  The examiner is also asked to 
express an opinion as to whether the 
currently diagnosed PTSD is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
military service, and specifically, to 
either a confirmed stressor or to a combat 
stressor not needing additional 
corroboration.  The examiner must provide 
a complete rationale for any stated 
opinion.

Regardless of the response to the question 
posed immediately above, the examiner is 
also asked to express an opinion as to 
whether the Veteran has any other 
diagnosed psychiatric disabilities, to 
include depression and paranoid 
schizophrenia.  See November 1999 private 
treatment record; November 2005 VA 
treatment record.  If so, the examiner is 
asked to express an opinion as to whether 
the psychiatric disability is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
period of active service, and in 
particular, to his service in Vietnam.  
The examiner should also express an 
opinion as to whether the Veteran's sleep 
disorder is a symptom of a psychiatric 
disorder or a separate and distinct 
disability.  If it is a separate 
disability, is it at least as likely as 
not (a probability of 50 percent or 
greater) caused or aggravated by the 
psychiatric condition(s).  The examiner 
must provide a complete rationale for any 
stated opinion.  

4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

